In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated September 19, 2005, which, upon a fact-finding order of the same court dated August 16, 2005, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of gang assault in the second degree, adjudged him to be a juvenile delinquent and placed him with the Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated August 16, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of gang assault in the second degree (see Penal Law § 120.06; People v Edmonds, 267 AD2d 19 [1999]). The appellant’s intent can be inferred from his conduct and the surrounding circumstances (cf. People v Bracey, 41 NY2d 296, 301 [1977]; People v Persaud, 25 AD3d 626, 627 [2006], lv denied 6 NY3d 837 [2006]; People v Santos, 14 AD3d 411, 412 [2005]).
Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Ritter, J.P., Krausman, Lifson and Lunn, JJ., concur.